          Case 2:18-cv-01427-GMN-DJA Document 39
                                              38 Filed 10/12/20
                                                       10/05/20 Page 1 of 2




1    Jointly Submitted

2
                          UNITED STATES DISTRICT COURT
3                              DISTRICT OF NEVADA

     Robert Walsh,
4                                                  Case No. 2:18-cv-01427-GMN-DJA
                  Petitioner,
5                                                  Stipulation and Order Granting
           v.                                      Petitioner Leave to File Second
6                                                  Amended § 2254 Petition
     James Dzurenda, et al.
7                 Respondents.

8
           Petitioner Robert Walsh and Respondents Dzurenda, et al., (collectively the
9
     “Parties”), by and through their respective counsel of record, hereby stipulate and
10
     agree as follows:
11         1.     The Parties stipulate and agree that Petitioner may, pursuant to Rule

12   15(a) of the Federal Rules of Civil Procedure, file the Second Amended § 2254 Petition

     attached hereto as Exhibit A. Petitioner shall file the Second Amended § 2254
13
     Petition within five days of the Court’s approval of this stipulation.
14
           2.     Respondents do not waive any procedural defenses that they can assert
15
     against the Second Amended § 2254 Petition.
16         3.     Respondents withdraw their previously filed motion for an extension of

17   time to respond to Petitioner’s first Amended § 2254 Petition (ECF No. 37). Upon

     Petitioner filing the Second Amended § 2254 Petition, the Parties stipulate and agree
18
     that Respondents shall file a response within 60 days.
19
           Respectfully Submitted,
20
      Dated October 5, 2020.                      Dated October 5, 2020.
21    /s/Ron Sung___________________              /s/ Michael Bongard________________
      RON SUNG                                    MICHAEL J. BONGARD
22    Assistant Federal Public Defender           Senior Deputy Attorney General
      Nevada State Bar No. 13047                  Nevada State Bar No. 7997
23

24

25
          Case 2:18-cv-01427-GMN-DJA Document 39
                                              38 Filed 10/12/20
                                                       10/05/20 Page 2 of 2




1                                           ORDER

2          Based on the written stipulation of the parties and good cause appearing in

3    support thereof, Petitioner Robert Walsh may file an amended petition in the form of

     the Second Amended § 2254 Petition attached hereto as Exhibit A within five (5) days
4
     of the filing of this Order. Upon Petitioner filing the Second Amended § 2254 Petition,
5
     Respondents shall file a response within 60 days.
6
                                                     IT IS SO ORDERED:
7

8                                                    _______________________________
                                                     UNITED STATES DISTRICT JUDGE
9

10
                                                     DATED: October 12, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24                                               2

25
